It appeared from the transcript of the justice, that the plaintiff below, who is the defendant in certiorari, [*] delivered the justice an account for keeping a negro, $29 75, The cause was tried by a jury, who found for the plaintiff below, $S0 — and that the justice rendered judgment for that sum. It was assigned for error, that the justice rendered judgment for a sum exceeding in amount, the demand of the plaintiff; and for this error, the Court reversed the judgment.*

 In this case the plaintiff should have remitted the excess, and taken his judgment for the :;mn demanded,